                                                           Case 2:17-cv-01514-JCM-NJK Document 149 Filed 05/19/21 Page 1 of 5



                                                       1    Amy F. Sorenson, Esq.
                                                            Nevada Bar No. 12495
                                                       2    Kelly H. Dove, Esq.
                                                            Nevada Bar No. 10569
                                                       3    Blakeley E. Griffith, Esq.
                                                            Nevada Bar No. 12386
                                                       4    SNELL & WILMER L.L.P.
                                                            3883 Howard Hughes Parkway, Suite 1100
                                                       5    Las Vegas, NV 89169
                                                            Telephone: (702) 784-5200
                                                       6    Facsimile: (702) 784-5252
                                                            Email: asorenson@swlaw.com
                                                       7            kdove@swlaw.com
                                                                    bgriffith@swlaw.com
                                                       8
                                                            Attorneys for HSBC Bank USA, N.A., as Trustee for
                                                       9    Wells Fargo Home Equity Asset-Backed Certificates,
                                                            Series 2006-3, by its Attorney-in-fact Wells Fargo
                                                      10    Bank, N.A., Wells Fargo Bank, N.A., and Wells
                                                            Fargo Asset Securities Corporation
                                                      11
                                                                                      UNITED STATES DISTRICT COURT
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                                                               DISTRICT OF NEVADA
Snell & Wilmer




                                                      13
                    Las Vegas, Nev ada 89169




                                                            EDYTA GRYGLAK, formerly known as               Case No. 2:17-cv-01514-JCM-NJK
                         LAW OFFICES

                          702.784 .5200




                                                      14
                                                            EDYTA A. FROMKIN,
                               L.L.P.




                                                      15
                                                                                  Plaintiff,
                                                      16
                                                            vs.                                            STIPULATION AND ORDER GRANTING
                                                      17                                                   DEFENDANTS’ MOTION TO REOPEN
                                                            HSBC BANK USA, N.A., as trustee for            DISPOSITIVE MOTION DEADLINE
                                                      18    WELLS FARGO HOME EQUITY                        [ECF No. 136]
                                                            ASSET-BACKED CERTIFICATES, Series
                                                      19    2006-3, by its Attorney-in-fact WELLS
                                                            FARGO BANK, N.A.; WELLS FARGO
                                                      20    BANK, N.A.; and WELLS FARGO
                                                            ASSET SECURITIES CORPORATION,
                                                      21
                                                                                  Defendants.
                                                      22

                                                      23          Defendants HSBC Bank USA, N.A., as trustee for Wells Fargo Home Equity Asset-Backed

                                                      24   Certificates, Series 2006-3, by its Attorney-in-fact Wells Fargo Bank, N.A.; Wells Fargo Bank,

                                                      25   N.A.; and Wells Fargo Asset Securities Corporation (collectively, “Defendants” or “Wells Fargo”)

                                                      26   and Plaintiff Edyta Gryglak (together with Defendants, “the Parties”) hereby stipulate to grant

                                                      27   Wells Fargo’s Motion to Reopen Dispositive Motion Deadline [ECF No. 136] to permit Wells

                                                      28   Fargo to file its proposed renewed motion for summary judgment [ECF No. 136-1] and for
                                                           Case 2:17-cv-01514-JCM-NJK Document 149 Filed 05/19/21 Page 2 of 5



                                                       1   Ms. Gryglak to file an optional summary-judgment motion regarding her theory of contract

                                                       2   damages, with the following background and for the following reasons:

                                                       3          1.      Wells Fargo filed its Motion to Reopen Dispositive Motion Deadline (“the Motion”)

                                                       4   on February 24, 2021. ECF No. 136.

                                                       5          2.      The Motion seeks to reopen the dispositive motion deadline in this case to permit

                                                       6   Wells Fargo to file a motion for summary judgment that addresses Ms. Gryglak’s theory of damages

                                                       7   for her contract claim, which Wells Fargo asserts was first raised after summary judgment. Wells

                                                       8   Fargo’s renewed summary judgment concerns only this sole remaining claim.

                                                       9          3.      Wells Fargo appended its proposed renewed summary judgment motion to the

                                                      10   Motion. ECF No. 136-1.

                                                      11          4.      After several stipulations and an unopposed motion to extend time, Ms. Gryglak’s

                                                      12   deadline to oppose the Motion was extended until May 19, 2021, with no further extensions
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13   permitted. ECF No. 148.
                    Las Vegas, Nev ada 89169
                         LAW OFFICES

                          702.784 .5200




                                                      14          5.      Ms. Gryglak agrees that the Court should address the issues regarding contract
                               L.L.P.




                                                      15   damages raised in Wells Fargo’s proposed renewed summary judgment motion and thus also agrees

                                                      16   that the dispositive motion deadline should be reopened to permit Wells Fargo to file that motion.

                                                      17          6.      Ms. Gryglak disagrees, however, with the merits of Wells Fargo’s proposed

                                                      18   renewed summary-judgment motion and intends to oppose it.

                                                      19          7.      Ms. Gryglak also potentially desires to file her own summary judgment motion

                                                      20   regarding her theory of contract damages.

                                                      21          Accordingly, the Parties here STIPULATE as follows:

                                                      22          1.      Wells Fargo’s Motion to Reopen Dispositive Motion Deadline (ECF No. 136)

                                                      23   should be GRANTED.

                                                      24          2.      The dispositive motion deadline in this action should be reopened for the limited

                                                      25   purpose of permitting Wells Fargo to file its proposed renewed summary judgment motion

                                                      26   (ECF No. 136-1) and permitting Ms. Gryglak to file an optional summary judgment motion

                                                      27   addressing her theory of contract damages within the time limits described below.

                                                      28

                                                                                                         -2-
                                                           Case 2:17-cv-01514-JCM-NJK Document 149 Filed 05/19/21 Page 3 of 5



                                                       1          3.      Wells Fargo may file its renewed summary-judgment motion within 7 days of this

                                                       2   Court granting the instant stipulation.

                                                       3          4.      Ms. Gryglak shall have 30 days from the date that Wells Fargo files its renewed

                                                       4   summary judgment motion to (1) file an opposition to that motion and (2) file her own optional

                                                       5   summary judgment motion regarding her theory of contract damages, only.

                                                       6

                                                       7    Dated: May 19, 2021                                 Dated: May 19, 2021
                                                       8    SNELL & WILMER L.L.P.                               The GRIFFITH FIRM
                                                       9    /s/ Kelly H. Dove                                   /s/ Edward Griffith
                                                            Amy F. Sorenson, Esq. (NV. Bar #. 12495)            Edward Griffith (pro hac vice)
                                                      10    Kelly H. Dove, Esq. (NV Bar # 10569)                45 Broadway, Suite 2200
                                                      11    Blakeley E. Griffith, Esq. (NV Bar # 12386)         New York New York 10006
                                                            Telephone: (702) 784-5200                           Telephone: (646) 645-3784
                                                      12    Facsimile: (702) 784-5252                           Facsimile: (212) 363-3790
             3883 Howard Hughes Parkway, Suite 1100




                                                            Attorneys for Defendants
Snell & Wilmer




                                                      13                                                        Attorney for Plaintiff
                    Las Vegas, Nev ada 89169
                         LAW OFFICES

                          702.784 .5200




                                                      14
                               L.L.P.




                                                      15                                        [Continued on Next Page]

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                          -3-
                                                           Case 2:17-cv-01514-JCM-NJK Document 149 Filed 05/19/21 Page 4 of 5



                                                       1                                                ORDER

                                                       2           Good cause appearing, IT IS HEREBY ORDERED that the Parties’ stipulation is
                                                       3   GRANTED.
                                                       4           IT IS FURTHER ORDERED that Wells Fargo’s Motion to Reopen Dispositive Motion
                                                       5   Deadline (ECF No. 136) is GRANTED.
                                                       6           IT IS FURTHER ORDERED that the dispositive motion deadline in this action is
                                                       7   reopened for the limited purpose of permitting Wells Fargo to file its proposed renewed summary
                                                       8   judgment motion (ECF No. 136-1) and permitting Ms. Gryglak to file an optional summary
                                                       9   judgment motion addressing her theory of contract damages within the time limits set out below.
                                                      10           IT IS FURTHER ORDERED that Wells Fargo shall file its renewed summary judgment
                                                      11   motion within 7 days of the date of this Order.
                                                      12           IT IS FURTHER ORDERED that Ms. Gryglak shall have 30 days from the date that
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13   Wells Fargo files its renewed summary judgment motion to (1) file an opposition to that motion
                    Las Vegas, Nev ada 89169
                         LAW OFFICES

                          702.784 .5200




                                                      14   and (2) file her own optional summary judgment motion regarding her theory of contract damages,
                               L.L.P.




                                                      15   only.
                                                      16           IT IS SO ORDERED.
                                                      17   DATED: May 24, 2021
                                                      18
                                                                                                                     ___________________________
                                                      19                                                             U.S. DISTRICT COURT JUDGE
                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                         -4-
                                                           Case 2:17-cv-01514-JCM-NJK Document 149 Filed 05/19/21 Page 5 of 5



                                                       1                                   CERTIFICATE OF SERVICE

                                                       2             I hereby certify that on February 24, 2021, I electronically filed the foregoing
                                                       3    STIPULATION AND ORDER GRANTING DEFENDANTS’ MOTION TO REOPEN
                                                       4    DISPOSITIVE MOTION DEADLINE [ECF No. 136] with the Clerk of Court for the U.S.
                                                       5    District Court, District of Nevada by using the Court’s CM/ECF system. Participants in the case
                                                       6    who are registered CM/ECF users will be served by the CM/ECF system.
                                                       7
                                                                    DATED this 19th day of May 2021.
                                                       8

                                                       9                                               /s/ Kelly H. Dove
                                                                                                       An Employee of Snell & Wilmer L.L.P.
                                                      10

                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nev ada 89169
                         LAW OFFICES

                          702.784 .5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28   4834-2273-8410


                                                                                                        -5-
